     Case 1:21-cv-00133-TJM-CFH Document 1-2 Filed 02/05/21 Page 1 of 1




                                     ATTACHMENT A

                             Thomas v. Beech-Nut Nutrition Co.
                              Plaintiffs’ Attorneys of Record

Kevin Landau
Miles Greaves
TAUS, CEBULASH & LANDAU, LLP
80 Maiden Lane, Suite 1204
New York, NY 10038
(212) 931-0704

Daniel E. Gustafson
Amanda M. Williams
Raina C. Borrelli
Mary M. Nikolai
GUSTAFSON GLUEK PLLC
Canadian Pacific Plaza
120 South Sixth Street, Suite 2600
Minneapolis, MN 55402
(612) 333-8844

Kenneth A. Wexler
Kara A. Elgersma
WEXLER WALLACE, LLP
55 West Monroe, Suite 3300
Chicago, IL 60603
(312) 346-2222

Simon B. Paris
Patrick Howard
SALTZ, MONGELUZZI, & BENDESKY, P.C.
1650 Market Street, 52nd Floor
Philadelphia, PA 19103
(215) 575-3895
